Edwards, Cs. J.
delivered the following opinion of courtThe trustees of the town of Paris, for the . ⅜ ’ . tune being, declared against their predecessors in two counts ; both in assumpsit, with an assignment of {,reaches - to recover, as well for the non-payment of a sum oí money, as tor the non-delivery ot certain records papers belonging to the corporation,
It might be convenient to the trustees for the time being, to commute the records and papers for money ; but the interest of the community at large, and o-f ⅛⅞⅛-viduals, in the preservation of those records, does not comport with such an exchange ; the law will Hot imply such an agreement, but prohibits such á violation of b'ust- However proper an action upon a general at-sumpsit, or upon a special case, or agreement, might have been, by the trustees against their predecessors, for the money only ; if such an assumpsit had been legally and properly set forth; yet as both Counts combine the papers, records., and money, they are, therefore j both insufficient. For the delivery of tiróse records and papers, specifically, some appropriate and compulsive remedy must be sought ; such as a bill in equity, a mandarme* or (if they can be sufficiently described and identified) an, action of .detinue.
*457v The judgment was erroneously entered against James Tittle, who had never appeared to the action, and upon Whom process had not been executed.
Judgment reversed.
The cause was argued by Allen, for the plaintiffs.